      Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 IRIS CALOGERO                                                  CIVIL ACTION

 VERSUS                                                         NO. 18-6709

 SHOWS, CALI & WALSH, LLP, a                                    SECTION M (3)
 Louisiana limited liability partnership;
 MARY CATHERINE CALI, an
 individual; and JOHN C. WALSH,
 an individual



                                     ORDER & REASONS

       Before the Court is the motion of plaintiffs Iris Calogero and Margie Nell Randolph

(together, “Plaintiffs”) to review the magistrate judge’s decision on their motion to compel.1

Defendants Shows, Cali & Walsh, LLP (“SCW”), Mary Catherine Cali, and John C. Walsh

(collectively, “Defendants”) respond in opposition.2 Having considered the parties’ memoranda,

the record, and the applicable law, the Court issues this Order & Reasons denying the motion.

I.     BACKGROUND

       This case arises from an alleged violation of the Fair Debt Collection Practices Act

(“FDCPA”) in attempting to recover the overpayment of Road Home grants. After hurricanes

Katrina and Rita devastated the Gulf Coast area, the federal government appropriated funds to

address the unprecedented housing crisis.3 As a result, Louisiana developed the Road Home

Program which was administered by the Louisiana Office of Community Development (“OCD”).4




       1
         R. Doc. 92.
       2
         R. Doc. 94.
       3
         R. Doc. 1 at 3.
       4
         Id. at 4.
      Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 2 of 9




Calogero was one of the recipients of these funds as her home was damaged by the hurricanes.5

As part of a May 11, 2007 contract, Calogero understood she could be prosecuted for “false,

misleading, and/or incomplete statements and/or documents.”6 Over ten years later, on February

9, 2018, Defendants sent a letter to Calogero seeking repayment of an “alleged grant overpayment”

due to insurance proceeds overages.7 Calogero alleges that these “form collection letters sent by

Defendant to thousands of Louisiana residents threatened legal action on claims that were time-

barred, without advising that payment on the debt would revive the statute of limitations.”8

Calogero filed her lawsuit against Defendants on July 16, 2018, claiming violations of the

FDCPA.9 One of the key issues in this case is what statute of limitations applies to collection

efforts directed to the alleged underlying debts.

       Plaintiffs filed a motion to compel Defendants to respond to Plaintiffs’ second set of

interrogatories and requests for production of documents.10 Plaintiffs were granted leave to file a

supplemental memorandum in further support of their motion.11 In their briefing, Plaintiffs

reported that “[a]n hour and a half after Plaintiffs filed their motion … Defendants served upon

Plaintiffs their responses, which reflected about an hour and a half’s worth of work.”12 Plaintiffs

argued that “[t]he character of the motion to compel, therefore, has shifted from a request to compel

any responses to a request to compel appropriate responses.”13 Defendants opposed the motion.14




       5
         Id.
       6
         Id. at 5.
       7
         Id. (quoting R. Doc. 1-2).
       8
         R. Doc. 93 at 1.
       9
         R. Doc. 1.
       10
          R. Doc. 74.
       11
          R. Doc. 84.
       12
          R. Doc. 85 at 1.
       13
          Id. at 2 (emphasis in original).
       14
          R. Doc. 87.

                                                    2
        Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 3 of 9




On July 14, 2021, the magistrate judge denied the motion.15 Plaintiffs then filed the objections to

the magistrate judge’s ruling that are currently pending before the Court as this motion to review.16

II.      LAW & ANALYSIS

      A. Legal Standard

         Magistrate judges are empowered to “hear and determine” certain nondispositive pretrial

motions. 28 U.S.C. § 636(b)(1)(A); see also PYCA Indus., Inc. v. Harrison Co. Waste Water

Mgmt. Dist., 81 F.3d 1412, 1421 n.11 (5th Cir. 1996). If a party is dissatisfied with a magistrate

judge’s ruling on a nondispositive motion, it may appeal to the district court. Fed. R. Civ. P. 72(a).

When timely objections are raised, the district court will “modify or set aside any part of the order

that is clearly erroneous or is contrary to law.” Id.; see also 28 U.S.C. § 636(b)(1)(A). The court

reviews the magistrate judge’s “factual findings under a clearly erroneous standard, while legal

conclusions are reviewed de novo.” Moore v. Ford Motor Co., 755 F.3d 802, 806 (5th Cir. 2014)

(quotations omitted). A factual “finding is ‘clearly erroneous’ when although there is evidence to

support it, the reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).

      B. Analysis

         1. Defendants’ billing records

         Interrogatory No. 8 states:

         From the beginning of SCW’s representation of the State of Louisiana in the matter
         of the Road Home Program to date, please describe each and every charge
         submitted in SCW’s monthly billing statements relating to legal research on the
         issue of prescription, peremption, or any other time bar potentially applicable to the
         recapture of alleged overpayments from Grantees.17



         15
            R. Doc. 88.
         16
            R. Doc. 92.
         17
            R. Doc. 74-2 at 5.

                                                   3
      Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 4 of 9




Defendants objected to the interrogatory “as calling for privileged information protected by the

attorney/client and/or work product privilege.”18

       Plaintiffs argue that they are entitled to Defendants’ billing records because Defendants are

asserting a bona fide error defense – which Plaintiffs say requires Defendants to establish the

reasonableness of their efforts if they were in fact relying on an incorrect prescriptive period in

sending out collection letters.19 Thus, Plaintiffs assert that whether Defendants made reasonable

attempts to avoid any such error and whether they undertook legal research on the time-bar issue

are relevant questions.20 Plaintiffs contend that “[b]ecause Defendants’ contracts with OCD

required them to detail all of their work in monthly billing statements, the time spent on research

into the applicable statute of limitations should be recorded there.”21 Finally, Plaintiffs argue that

the attorney-client privilege is inapplicable because “[a]ll Plaintiffs want are the dates and the

amount of time spent on legal research concerning the statute of limitations, so that they can

determine whether Defendants exercised good faith in the matter within the meaning of the

FDCPA.”22

       In opposition, Defendants argue that the magistrate judge correctly found that Plaintiffs’

request was overbroad.23 Defendants note that, after having lost before the magistrate judge,

Plaintiffs are attempting in their opposition to limit the breadth of their request by “now argu[ing]

that what they meant to request was far narrower than what they actually did request, and that the

defendants should be compelled to respond to these revised requests.”24 After all, Defendants say,




       18
          R. Doc. 85-1 at 6.
       19
          R. Doc. 92-1 at 8.
       20
          Id.
       21
          Id.
       22
          Id. at 11.
       23
          R. Doc. 94 at 2-3.
       24
          Id. at 3 (emphasis in original).

                                                  4
      Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 5 of 9




the magistrate judge had already ruled that in their requests, as framed, Plaintiffs “seek information

that is protected by the attorney-client privilege.”25

        This conclusion is not clearly erroneous or contrary to law. The interrogatory as initially

drafted seeks every charge and amount of time spent conducting legal research on prescription or

peremption for matters concerning every grant recapture file Defendants handled “[f]rom the

beginning of SCW’s representation of the State of Louisiana in the matter of the Road Home

Program to date.” Thus, as drafted, the request is plainly overbroad. Further, the interrogatory

seeks information involving attorney-client communications. While as a “‘general rule, client

identities and fee arrangements are not protected as privileged,’” Taylor Lohmeyer Law Firm

P.L.L.C. v. United States, 957 F.3d 505, 510 (5th Cir. 2020) (quoting In re Grand Jury Subpoena

for Attorney Representing Criminal Defendant Reyes-Requena, 926 F.2d 1423, 1431 (5th Cir.

1991)) (alteration omitted), attorney-client communications are protected when the client’s

“‘primary purpose’ [is] ‘securing either a legal opinion or legal services, or assistance in some

legal proceeding.’” Id. (quoting EEOC v. BDO USA, L.L.P., 876 F.3d 690, 695 (5th Cir. 2017)).

Attorney “time sheets and billing records are protected by the attorney-client privilege to the extent

that they reveal the nature of services performed and/or the type of work performed by an

attorney.” C.J. Calamia Constr. Co. v. ARDCO/Traverse Lift Co., 1998 WL 395130, at *3 (E.D.

La. July 14, 1998). Here, the request expressly asks for descriptions of time entries about a

particular type of work Defendants performed, so the information is also protected by the attorney-

client privilege.

        2. Defendants’ other state contracts

        Interrogatory No. 2 states:



        25
             R. Doc. 88 at 2.

                                                   5
      Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 6 of 9




        Please state whether the provisions authorizing federal audits contained in those
        contracts between SCW and the State of Louisiana relating to recapture of Road
        Home grant funds were contained in any other contracts between SCW and the
        State which did not relate to Road Home funds. If so, please state the nature of the
        work undertaken by SCW in each and every State contract not providing for federal
        audits.26

Defendants objected to this request as seeking irrelevant information but explained that “[s]ubject

to these objections, contracts with the State are in [the] public record, and defendants already

produced its contract with the State.”27

        In their objections, Plaintiffs argue that other contracts between SCW and the State are

relevant because they relate to whether SCW was acting as an agent of the federal government in

attempting to collect the alleged debt in this case.28 If so, they say the six-year statute of limitations

in 28 U.S.C. § 2415 applies.29 Therefore, Plaintiffs hope to use the other contracts to prove the

federal government’s involvement with the contract in this case.30 They emphasize that the Fifth

Circuit specifically noted that the involvement of the federal government in collecting the debt is

relevant to analyze the appropriate statute of limitations.31 In opposition, Defendants argue that

their contracts with the State in other cases are not relevant “and that it [would be] unreasonable

to force the defendants to examine all such contracts for any ‘audit’ provisions.”32 The magistrate

judge agreed that “the requests seek information that is not relevant or proportional to the claims

or defenses at issue in the case.”33

        This Court also agrees. Asking Defendants to check every contract unrelated to the Road

Home program that SCW has entered with the State for a specific “audit” provision is not


        26
           R. Doc. 74-2 at 3.
        27
           R. Doc. 85-1 at 3.
        28
           R. Doc. 92-1 at 14.
        29
           Id.
        30
           Id. at 15-16.
        31
           Id. at 14-15.
        32
           R. Doc. 94 at 4.
        33
           R. Doc. 88 at 1.

                                                    6
      Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 7 of 9




sufficiently tailored to gain information relevant to the legal issues in this case. The magistrate

judge’s ruling on this point is neither clearly erroneous nor contrary to law.

       3. Lawsuits filed against other recipients of Road Home homeowners’ grants

       Interrogatory No. 3 states:

       Please state how many lawsuits SCW has filed seeking to recover alleged grant
       overpayments deriving from duplication of benefits received by homeowners’
       compensation grantees, and state in how many of those the courts have addressed
       the matter of prescription, peremption, or any other potentially applicable time bar.
       For each action identified as addressing any time bar, provide the caption of the
       case, the decision of the court, and state the finality of the decision.34

Defendants responded:

       Defendants object to this request as unduly burdensome, and seeking information
       that is not relevant to this suit. Plaintiffs further have the ability to search court
       records on their own. Subject to these objections, defendants have filed seven such
       suits since their involvement in the recovery of Road Home funds for OCD-DRU.
       To date, no ruling addressing any time bar has been made in these cases.35

Plaintiffs argue that these seven suits could be filed anywhere in the State and that Defendants’

objection thus invites Plaintiffs “to scour the records of every judicial district for the seven cases

which Defendants themselves filed and obviously have at hand.”36 Plaintiffs contend that such

information is relevant as it could lead to the discovery of additional class members and gain

insight into Louisiana courts’ interpretation of the key prescription issue.37        In opposition,

Defendants note that the magistrate judge found that their response was sufficient.38 They contend

that they “responded to that request, and provided the number of suits filed, and that no court had

issued any rulings finding a time bar for the claims.”39




       34
          R. Doc. 74-2 at 3-4.
       35
          R. Doc. 85-1 at 4.
       36
          R. Doc. 92-1 at 19.
       37
          Id. at 19-20.
       38
          R. Doc. 94 at 4-5.
       39
          Id. at 5.

                                                  7
       Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 8 of 9




        Plaintiffs take issue with Defendants’ answer because they state “the issue of prescription

has recently been taken up by a Louisiana Court of Appeal, and decision is pending.”40 This is not

inconsistent with Defendants’ response that “[t]o date, no ruling addressing any time bar has been

made in these cases.” Nor does it supply information Plaintiffs requested. In essence, then,

Plaintiffs seek to compel a response to a request they did not make. Therefore, the magistrate

judge’s conclusion that Defendants’ response was sufficient is not clearly erroneous or contrary to

law.

        4. Response to interrogatory No. 7

        Interrogatory No. 7 states:

        Please refer to Exh. 27, Part 8 of the Cali deposition, which states “Documentation
        available. Homeowner’s insurance settlement claim documentation is uploaded
        into EGP,” and describe with particularity each and every item of documentation
        available.41

Defendants responded:

        Assuming this request refers to the “Road Home Grant Checklist” attached as
        Exhibit 27 to defendant Cali’s deposition, the checklist attached as Exhibit 27 is a
        data entry fill. The document is completed by OCD staff. Defendants note that
        “Documentation available.         Homeowners insurance settlement claim
        documentation is uploaded into EGP” is not what is checked on the document.42

        In their motion, Plaintiffs contend that the checklist box next to the quoted statement is

indeed marked and that they are entitled to such information if in the possession of Defendants.43

At the very least, Plaintiffs say, Defendants should clarify whether or not they have such

documents.44 In opposition, Defendants insist they have complied with the request by producing




        40
           R. Doc. 92-1 at 20.
        41
           R. Doc. 74-2 at 4-5.
        42
           R. Doc. 85-1 at 5.
        43
           R. Doc. 92-1 at 21-22.
        44
           Id. at 22.

                                                 8
       Case 2:18-cv-06709-BWA-DMD Document 96 Filed 08/16/21 Page 9 of 9




all responsive documents in their possession.45 Because the checklist was prepared by OCD,

Defendants submit that “[w]hile plaintiffs now appear to want the defendants to interpret a

document prepared by another party, it is submitted that said request is inappropriate, particularly

since the plaintiffs have already had the chance to depose the preparers of the document (OCD) on

the document.”46

        The magistrate judge specifically found that the documents Defendants produced in

response to the request for production corresponding to interrogatory no. 7 was a sufficient

response to the interrogatory itself.47 Because Defendants represent in their opposition that they

have produced all responsive documents in their possession, and they cannot be forced to produce

a document they do not have, the magistrate judge’s ruling is not clearly erroneous or contrary to

law.

        Finally, because none of the magistrate judge’s rulings is clearly erroneous or contrary to

law, Plaintiffs’ objections are overruled. In these circumstances, an award of attorney fees is not

warranted.

III.    CONCLUSION

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that the motion of plaintiffs Iris Calogero and Margie Nell Randolph to

review the magistrate judge’s decision on motion to compel (R. Doc. 92) is DENIED.

        New Orleans, Louisiana, this 16th day of August, 2021.


                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE


        45
           R. Doc. 94 at 5.
        46
           Id. (emphasis in original).
        47
           R. Doc. 88 at 1-2.

                                                  9
